UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4497


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TALBERT NAPOLEON GIBSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00054-TDS-1)


Submitted:   November 15, 2011            Decided:   December 6, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, P.A., Durham, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Talbert Napoleon Gibson appeals the 115-month sentence

imposed following his guilty plea to one count of possession of

a   firearm     by     a   convicted       felon,          in     violation        of    18   U.S.C.

§§ 922(g)(1) and 924(a)(2) (2006).                          Counsel for Gibson filed a

brief in this court in accordance with Anders v. California, 386
U.S. 738 (1967), questioning whether the district court erred in

applying a four-level sentencing enhancement pursuant to U.S.

Sentencing          Guidelines    Manual          (“USSG”)         §     2K2.1(b)(6)          (2010).

Counsel      states,       however,        that       he    has       found     no      meritorious

grounds for appeal.             Gibson filed a pro se motion on appeal for

the appointment of new counsel.                            We deny Gibson’s motion and

affirm the judgment.

              Gibson argues that the court erred in finding that he

possessed       a    firearm     in    connection           with       another       felony.      We

review    the       application       of   this        enhancement           for     clear    error.

United States v. Jenkins, 566 F.3d 160, 163 (4th Cir. 2009).                                       A

firearm is used or possessed “in connection with” another felony

offense      if       it    “facilitated,              or       had      the       potential      of

facilitating,” the offense.                 USSG § 2K2.1 cmt. n.14(A); Jenkins,
566 F.3d    at      162-63.         “[I]n      the       case    of    a    drug      trafficking

offense in which a firearm is found in close proximity to drugs,

. . . application of [the four-level enhancement] is warranted

because      the      presence    of       the    firearm          has       the   potential      of

                                                  2
facilitating another felony offense . . . .”                 USSG § 2K2.1 cmt.

n.14(B); Jenkins, 566 F.3d at 163.

            The    Government        adduced     evidence    that     Gibson      was

involved in a controlled purchase of crack cocaine and that a

subsequent search of Gibson’s residence revealed a marked bill

from the controlled drug transaction, crack cocaine, marijuana,

and a firearm and ammunition approximately ten feet away from

the crack cocaine and marijuana.                 Based on this evidence, we

conclude that the district court did not clearly err in applying

a four-level enhancement under USSG § 2K2.1(b)(6).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Nor do we find a persuasive reason to appoint a replacement

attorney.         Accordingly,       we   deny    Gibson’s    motion        for   new

appellate counsel and affirm the district court’s judgment.

            This    court   requires      that   counsel     inform   Gibson,      in

writing,    of    the   right   to   petition     the   Supreme     Court    of   the

United States for further review.                If Gibson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Gibson.                       We dispense

with oral argument because the facts and legal contentions are



                                          3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4